                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

BLUEWATER MUSIC SERVICES
CORPORATION, et al.
                    Plaintiff(s),
                                            Case No. 3:17-cv-1051
v.
                                            District Judge Jon Phipps McCalla
SPOTIFY USA INC.,
                                            Magistrate Judge Jeffrey S. Frensley
                            Defendant.


ROBERT GAUDIO, et al.
                            Plaintiff(s),

v.                                          Case No. 3:17-cv-1052

SPOTIFY USA INC.,                           District Judge Jon Phipps McCalla

                            Defendant.      Magistrate Judge Jeffrey S. Frensley


A4V DIGITAL, INC., et al.
                            Plaintiff(s),

v.                                          Case No. 3:17-cv-1256

SPOTIFY USA INC.,                           District Judge Jon Phipps McCalla

                            Defendant.      Magistrate Judge Jeffrey S. Frensley




     Case 3:17-cv-01052 Document 91 Filed 04/19/19 Page 1 of 4 PageID #: 2509
         PLAINTIFFS’ NOTICE OF FILING SEALED DOCUMENTS AND THE
                      DECLARATION OF SIDNEY P. BLUM

       Comes now Plaintiffs Bluewater Music Services Corporation, et. al.; Robert Gaudio, et al.;

A4V Digital, Inc., et. al. hereinafter (collectively “Plaintiffs”) and gives this Notice of Filing of

Sealed Documents, the “Reports.” Pursuant to the Court’s Order during the telephonic hearing on

April 17, 2019 and the minute entry in Case No. 3:17-cv-1052 entered on April 19, 2019, the Court

ordered Plaintiffs to file Expert Reports and related documents. Plaintiffs will file under seal the

Expert Reports of Bob Kohn, David Drews, William J. Roberts, Jr., and Sidney P. Blum (the

“Expert Reports”) submitted to Spotify USA, Inc. on February 27, 2019 in Robert Gaudio, et al.

v. Spotify USA, Inc. Plaintiffs will additionally file under seal the Rebuttal Expert Reports of Bob

Kohn, David Drews, and Sidney P. Blum (the “Rebuttal Expert Reports”) submitted to Spotify

USA, Inc. on April 10, 2019 in Robert Gaudio, et al. v. Spotify USA, Inc.

       Plaintiffs also file the Declaration of Sidney P. Blum. Plaintiffs rely on the Declaration of

Sidney P. Blum, the Reports filed herewith under seal, and the record as it stands in this case in

support of Plaintiffs’ Motion To Compel Further Responses To Plaintiffs’ Third Set Of Requests

For Production Of Documents and Supporting Memorandum of Law (Doc. 148-149).

Dated: April 19, 2019                         Respectfully submitted,

                                              By: /s/ Richard S. Busch __________
                                              Richard S. Busch (TN BPR # 14594)
                                              Joshua D. Wilson (TN BPR # 031486)
                                              315 Union Street, Suite 1100
                                              Nashville, Tennessee 37201
                                              Telephone:     615-726-5422
                                              Facsimile:     615-726-5417
                                              rbusch@kingballow.com
                                              jwilson@kingballow.com

                                              Attorneys for Plaintiffs


                                                 1

   Case 3:17-cv-01052 Document 91 Filed 04/19/19 Page 2 of 4 PageID #: 2510
                                 CERTIFICATE OF SERVICE
       This is to certify that a copy of the foregoing Plaintiffs’ Notice of Filing Sealed Documents

and the Declaration of Sidney P. Blum has been served upon the following parties in this matter

using the ECF system this 19th day of April, 2019. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt,

including the following:

 MILLER LEGAL PARTNERS PLLC
 Samuel F. Miller (TN BPR #22936)
 A. Grace Van Dyke James (TN BPR #35667)
 Nicholas R. Valenti (TN BPR # 35420)
 Fifth Third Center
 424 Church Street, Suite 2000
 Nashville, Tennessee 37219
 Telephone: (615) 988-9011
 Facsimile: (615) 988-9559
 Email: smiller@millerlegalpartners.com
 Email: gjames@millerlegalpartners.com
 Email: nvalenti@illerlegalpartners.com

 SIMPSON THACHER & BARTLETT LLP
 Jeffrey E. Ostrow (CA #213118, Admitted Pro Hac Vice)
 Harrison Frahn (CA #206822, Admitted Pro Hac Vice)
 Michael Joshi (CA # 302184, Admitted Pro Hac Vice)
 2475 Hanover Street
 Palo Alto, California 94304
 Telephone: (650) 251-5000
 Facsimile: (212) 4552502
 Email: jostrow@stblaw.com
 Email: hfrahn@stblaw.com
 Email: michael.joshi@stblaw.com

 Christopher J. Sprigman (NY #CS7310, Admitted Pro Hac Vice)
 Sarah Sheridan (NY #SS7628, Admitted Pro Hac Vice)
 425 Lexington Avenue
 New York, New York 10017
 Telephone: (212) 455-7844
 Facsimile: (212) 455-2502
 Email: christopher.sprigman@stblaw.com
 Email: sarah.sheridan@stblaw.com



                                                2

   Case 3:17-cv-01052 Document 91 Filed 04/19/19 Page 3 of 4 PageID #: 2511
SHACKLEFORD, BOWEN, MCKINLEY & NORTON, LLP
Jay S. Bowen (TN BPR #2649)
Lauren E. Kilgore, (TN BPR #30219)
47 Music Square East
Nashville, TN 37203
Telephone: 615-329-4440
Facsimile: 615-329-4485
Email: jbowen@shackelfordlaw.net
Email: lkilgore@shackelfordlaw.net

                                        /s/ Richard S. Busch __________
                                        Attorney for Plaintiffs




                                    3

 Case 3:17-cv-01052 Document 91 Filed 04/19/19 Page 4 of 4 PageID #: 2512
